 422DECISIONS OF NATIONALLABOR RELATIONS BOARDcharged as it is with the security of the Nation, does not consider theoperation of commissaries to be of sufficient importance to the nationaldefense so as toassumeresponsibility for them, I am at a loss to under-stand how this Board can presume to say that the furnishing of milk toa commissary is "directly related" to the national defense.Commissaries are not operated to feed the Armed Forces but to pro-vide a convenient grocery store for service personnel and their fam-ilies.If, as the result of a labor dispute, the Employer here could notsupply milk to the Fort Bragg commissary, it would mean no morethan that the service personnel and their families would have to travelabout 10 miles to Fayetteville or Southern Pines, North Carolina, tobuy their milk from some other grocery store until the commissaryobtained a new supplier.The effect on national defense would be tooinfinitesimal to consider.The majority decision today makes meaningless the jurisdictionalrequirement of theMaytagcase that the goods or services involved be"directly related" to the national defense.The majority should eithergive meaning to that requirement and decline to assert jurisdictionhere or they should abandon it. To do neither is to confuse the publicas to whatin factare the Board's jurisdictional standards for nationaldefense enterprises.I would adhere to the standards established by theMaytagcase.Ac-cordingly, I would dismiss the petition here for lack of jurisdiction.Glen Raven Knitting Mills, Inc.andAmerican Federation ofHosiery Workers,AFL-CIO.Case No. 11-CA-868. February 15,1956DECISION AND ORDERUpon a charge duly filed on May 9, 1955, and an amended chargefiled on June 2, 1955, by American Federation of Hosiery Workers,AFL-CIO, herein called the Union, the General Counsel of the Na-tional Labor Relations Board, herein called the General Counsel, bythe Regional Director for the Eleventh Region, issued a complaintdated June 17, 1955, against Glen Raven Knitting Mills, Inc., hereincalled the Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7)of the Act. Copies of the complaint, the charge, the amended charge,and the notice of hearing were duly served upon the Respondent andthe Union on or about June 17,1955.With respect to the unfair labor practices, the complaint alleges insubstance that on or about April 29, 1955, and at all times thereafter,115 NLRB No. 66. GLEN RAVEN KNITTING MILLS, INC.423down to and including the issuance of the complaint, the Respondentrefused to bargain collectively with the Union as the exclusive repre-sentative of all employees in an appropriate unit, although on April 15,1955, the Board had certified the Union as the exclusive representativeof all employees in the unit for the purposes of collective bargaining asthe result of an election 1 held on April 7,1955, in which the Union wassuccessful; that the Union was on April 7, 1955, and has been sincethat date, the exclusive representative of all employees in the unit forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment; andthat on or about May 23,1955, the Respondent altered the working con-ditions of its employees in the said unit by instituting new knittingrates and changing knitting rates without giving notice to or consult-ing with the Union.On or about June 29, 1955, the Respondent filed an answer ad-mitting the allegations of the complaint, except that it denied that theunit in which the election was held was an appropriate unit, anddenied that its actions constituted a violation of the statute as alleged.Thereafter all parties entered into a stipulation which set forthan agreed statement of facts, incorporating the entire record in therepresentation case proceeding, Case No. 11-RC-707, as well as theUnion's April 19 letter to Respondent requesting specific informationabout wages and existing conditions of employment, and the Re-spondent's April 29 letter to the Union declining to recognize or dealwith it as bargaining agent.The parties expressly, waived hearingbefore a Trial Examiner and agreed that a Trial Examiner mightmake appropriate findings of fact, conclusions of law, and recom-mendations to the Board based upon the stipulated record. The afore-said stipulation is hereby approved and accepted and made a part ofthe record in this case.On August 3, 1955, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices in violation of Section 8 (a) (1) and (5) of the Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter both the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report.The Board has considered the Intermediate Report, the exceptions,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner except as modi-fied below.1This election was directed by Board decision of Maich 10,1955,in Case No. 11-RC-707(not reported in printed volumes of Board Decisions and Orders),after bearing in whichthe Respondent and the Union participated. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe reject, as without merit, the contentions raised by the Respond-ent in its exceptions with respect to the unit found appropriate inthe representation proceeding in Case No. 11-RC-707 and the Union'scertification based thereon, contentions identical with those which wehave already overruled in the representation proceeding.A reviewof that proceeding affirms our opinion of the correctness of thoserulings.The Respondent's exceptions raise no new or novel issues.The Board has fully explicated its position as to the appropriatenessof a unit of full-fashioned hosiery knitters inMock, Judson, Voehr-inger Company of North Carolina, Inc.,110 NLRB 437, andAngelicaHosiery Mills, Inc.,95 NLRB 1284. This record contains testimonyby the Respondent's witness that'the knitting operation here is thesame as that at the plant involved in theMock, Judsoncase, where*e found appropriate a unit limited to knitters. In addition, therecord shows that knitters constitute a department of the Respond-ent'sAltamahaw plant, with separate supervision, and with skillsand duties distinct from those of all other employees. The Respondentlays much stress on its contention that the Petitioner here more fre-quently represents plantwide units of hosiery workers and wouldhave done so in this instance had sufficient employee interest beenshown in the organizing campaign which led up to the petition for aknitters' unit.We consider this immaterial in the circumstances.Asthe Board observed inAngelica,the Act clearly contemplates, in Sec-tion 9 (b), the establishment of a plant "subdivision"-other than atraditional craft group-as an appropriate unit.No violence is doneto Section 9 (c) (5) of the Act by establishing a unit which happensto coincide with the extent of a union's organization when that unitis appropriate by reason of its homogeneity, its distinct functions, andits identity as a subdivision of the plant.The unit of knitters herefound appropriate is such a unit.The record does not support theRespondent's contention made at the representation case hearing thatother groups of its employees have skills similar or comparable tothose of knitters.The General Counsel terms his exceptions "technical."- Although inaccord with the violation found, he excepts to the failure of the TrialExaminer to implement his findings by recommending (1) that theRespondent cease and desist from changing or effecting new knittingrates, or otherwise altering the working conditions of the employeesin the bargaining unit without giving notice to and consulting with theUnion, and (2) that the Respondent, upon request, furnish the Unionwith the wage and related information requested in the Union's letterrequest to bargain of April 19, 1955.We find that these exceptionshave merit.The Trial Examiner found, properly on the record, thatthe Respondent's change in knitting rates without notice to or consul- GLEN RAVEN KNITTING MILLS, INC.425tation with the Union was in derogation of its duty to bargain, andalso that the Respondent's refusal to supply the information requestedby the Union constituted a refusal to bargain.We shall fashion ourorder to cover specifically these violations.With respect to the refusalto furnish information, we shall order the Respondent to furnish theUnion wage and related data relevant to wages.' The precise informa-tion sought by the Union is not ascertainable from the record, as theforms attached to its letter of request of April 19, 1955, were not madea part of the record.However, the letter states that the forms sought"an accurate description of your various style constructions."Thetestimony of Respondent's vice president is that the Employer makesnumerous styles of hosiery and that the knitter's pay, which is on apiece-rate basis, depends upon the style of hose being knitted. It isthus obvious that information as to style construction is related datarelevant to wages-indeed, it would seem essential to intelligent nego-tiation of piece-rate wages.Our colleague dissents from the form ofour order because it provides for furnishing wage and related data"relevant to wages" instead of "relevantand necessary."He assertsthat theOregon Coast Operatorscase requires the addition of the word"necessary."We note first that in theWhitin Machine Worksdeci-sion, in which our dissenting colleague joined, this Board held that aunion is entitled to "all wage information essential to the intelligentrepresentation of employees" and stated with reference to wage datacases that. "we agree with the statement of our concurring colleague,that in these casesit is sufficient that the information sought by theUnionis related to the issues involved in collective bargaining, andthatno specific needas to a particular issue must be shown." [Empha-sis supplied.] 3TheWhitincase was cited inOregon Coast Operators,and there is nothing in the latter decision which in any way indicatesthat the Board intended to overrule or qualify what was stated in theWhitincase in regard to the obligation to furnish "relevant" wagedata information.The fact that the order in theOregon Coast Opera-torsdecision required the employers there to furnish generally "infor-mation which is relevantand necessaryfor purposes of collective bar-gaining" may be explained by the fact that that case was not simply awage data case.Much of the data there requested by the union ap-peared to involve information and issuesother than wage.This in-cluded "certain production and operational statistics," the relevance2Whatin Machine Works,108 NLRB 1537, enfd 217 F. 2d 593 (C. A. 4), cert. denied349 U. S. 905;Skyland Hosiery Mills,108 NLRB 1600; ef.Oregon Coast OperatorsAsso-ciation,113 NLRB 1338.sThis holding is consistent with that of the Court of Appeals for the Second Circuitthat "the employer has an affirmative statutory duty to supplyrelevantwage data," andthat the rule governing disclosure of data of this kind is that it"must be disclosed unlessit plainly appears irrelevant."[Emphasis supplied.]N. L. R. B. v. Yawman if Erbe Manu-faoturingCo., 187 F. 2d 947, 949. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDand necessity of which in connection with issues involved in collectivebargaining was 'not readily apparent.As the instant case involveswage data or related data on style construction relevant to the negotia-tion of piece rates, the type of order used in theWhitincase is appro-priate rather than that used in theOregon Coast Operatorscase.In-deed, we believe that the information sought and ordered here-appearsto be much.the same as that ordered by the Board to be provided in,Skyland Hosiery Mills,108 NLRB 1600, with our dissenting colleagueparticipating.There the employer was ordered to furnish "wagedata concerning itemized piece rates by style, construction, gauge, andyard denier on all piece-rate operations," citing theWhitincase.We note that the Trial Examiner in his third conclusion of law hasreferred to the Union as the exclusive bargaining representative onand after April 29.We amend this date to read "April 15, 1955," thedate when the Union was certified.The fourth conclusion of law,which specifies no time as of which the refusal to bargain occurred, weamend to include the words "on and after April 29, 1955" after thewords "by refusing."ORDERUpon the entire record in this case, and pursuant to Section 10(c) Of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the Respondent, Glen Raven KnittingMills, Inc., Altamahaw, North Carolina, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with American Federationof Hosiery Workers, AFL-CIO, as the exclusive representative ofall its employees in the appropriate unit with respect to rates ofpay, wages, hours of employment, or other conditions of employment.(b)Changing or effecting new knitting rates, or otherwise alteringthe working conditions of its employees in the appropriate unit with-out giving notice to and consulting with the Union.(c)In any like or related manner refusing to bargain collec-tively with said labor organization as the exclusive representative ofthe employees in the appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request furnish the Union the wage and related datarelevant to wages requested by said labor organization, within a rea-sonably prompt time.(b)Upon request bargain collectively with the Union as the exclu-sive representative of the employees in the appropriate unit, andembody in a signed agreement any understanding reached. GLEN RAVEN KNITTING MILLS, INC.427(c)Post at its plant in Altamahaw, North Carolina, copies of the no-tice attached hereto marked "Appendix A." 4 Copies of said notice, tobe furnished by the Regional Director for the Eleventh Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER RODGERS,dissenting :I am unable to subscribe to Section 2 (a) of the Board's Order inthis case.Section 2 (a) requires the Respondent, upon request, tofurnish the Union wage and related data relevant to wages. This sug-geststhat "relevance" is the sole criterion for determining an em-ployer's obligation to furnish a labor organization information forcollective-bargaining purposes.But inOregon Coast Operators Asso-ciation,which is the Board's most recent pronouncement on the matter,and which all of the members of the majority signed, the Board statedthat "an employer is under a statutory duty to furnish data to theemployees' bargaining representative, upon request, provided that thedata isrelevantandneededby the representative for purposes of col-lective bargaining." 5 [Emphasis supplied.]The Board relied as au-thority for this statement of the law upon theWhitin Machine, Sky-land Hosiery,andYawman & Erbecases,inter alia,which the majoritywould now cite in support of their claim that relevance is the solecriterion.'The Board, moreover, referred to wage data as one of thetypes of data to which this statement of the law was applicable' Inview of the foregoing and the clear language of theOregoncase,quoted above, it can scarcely be questioned that at the time of theOregoncase, the Board, including the present majority, interpretedtheWhitinand relatedcases, asdo I, to require that the informationrequested by a union be necessaryas well asrelevant to collectivebargaining.4In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."6113 NLRB 1338.See also,ibid.,where the Board stated that"a part of [the] dutyof the Respondents to engage in good faith bargaining is the requirement that they furnishinformation in their possession requested by the Unions which wasrelevantandneces-sary . ."[Emphasis supplied ]6 113 NLRB 1338, footnotes 14 and 15.7Ibid, 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority seeks to distinguish the instant case from theOregoncase on the ground that'here the information sought related to wagesonly, whereas in theOregoncase the union sought wage data and otherinformation.This suggests that the Board has a dual standard forinformation cases, whereunder if the union seeks only wage data, thesole criterion is relevance, but if the union requests both wage data andother information, then necessity as well as relevance must be shown.I know of no authority for such a proposition, and significantly themajority cites none. I also am at a loss to understand how the ma-jority proposes to apply so confusing a standard.For example, inmixed information cases does the criterion of necessity apply only tononwage data or to wage data as well? In theOregoncase the Boarddrew no distinction but applied the criterion of necessity to the union'sentire information request including wage data.The majority should either follow theOregoncase and draft theorder herein accordingly in terms of necessity as well as relevance, orit should overrule theOregoncase and tell the parties and the publicwhat is the law. I would adhere to theOregoncase, and would there-fore draft the Board's Order herein in terms of both relevance andnecessity.MEMBER BEAN took no part in the consideration of the above Deci-sion and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with AmericanFederation of Hosiery Workers, AFL-CIO, as the exclusive rep-resentative of the employees in the bargaining unit describedbelow.,WE WILL NOT refuse to bargain collectively with said labororganization, as the exclusive representative of the employees inthe bargaining unit described below, by changing or effectingnew knitting rates, or otherwise altering the working conditionsof our employees in the appropriate unit without giving noticeto and consulting with the said labor organization.WE WILL NOT in any like or related manner refuse to bargaincollectively with said labor organization as the exclusive repre-sentative of the employees in the bargaining unit described below.WE WILL, upon request, furnish to said labor organization thewage and related data relevant to wages requested by it, withina reasonably prompt time. GLEN RAVEN KNITTING MILLS, INC.429WE WILL,upon request, bargain with American Federation ofHosiery Workers,AFL-CIO,as the exclusive representative of allthe employees in the appropriate bargaining unit with respectto wages, rates of pay, hours of employment,and other termsand conditions of employment,and embody in a signed agree-ment any understanding reached.The bargaining unit is:All full-fashioned hosiery knitters and helpers or helpertrainees at our Altamahaw,North Carolina,plant, excludingoffice clerical employees,professional employees,watchmen,guards, all other employees,fixers, and all other supervisorsas definedin the Act.GLEN RAVENKNITTING MILLS, INC.-7Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASE AND FINDINGSBy stipulation variously executed on July 13, 15,and 28,1955,the attorneys forthe Respondent,Glen Raven Knitting Mills, Inc., and the Union,American Federa-tion of Hosiery Workers,AFL, andcounsel for the General Counsel agreed,interalia,as follows:It is agreed that the entire record in the Board'sCase No. 11-RC-707,including the transcript of the evidence taken at the hearing in said case, ishereby incorporated into and made a part of the record in the present case, astruly as if the said record had been made and the said evidence had been takenin the present case; and this Stipulation,together with the Charges,Affidavitsof Service, Complaint,Notice of Hearing, Respondent'sAnswer and the afore-said record made and evidence taken in CaseNo. 11-RC-707shall constitutethe entire record in the present case and shall be filed with the Chief TrialExaminer of the Board in Washington, D. C.All parties hereto expressly waive hearing before a Trial Examiner, andagree thata TrialExaminer may make appropriate findings of fact, conclusionsof law and recommendations to the Board based upon the Record in this matteras above described.Said record in Case No. 11-RC-707 andthe various documents so listed arehereby incorporated herein by reference as the record in the instant case.Admitting its refusal to bargain the Company here would test the Board's certifica-tion of the Union as the exclusive collective-bargaining representative of all of theemployees in an appropriate unit.Admitted are the petition in Case No. I 1-RC-707;the holding of a hearing before a hearing officer of the Board on January 18, 1955;the issuance of the Board's Decision and Direction of Election on March 10, 1955;that the Board therein found that the following employees constitute a unit appropri-ate for the purposes of collective bargaining:All of theRespondent's full-fashioned hosiery knitters and helpers or helpertrainees at its Altamahaw,NorthCarolina, plant, excluding office clericalemployees,professional employees,watchmen,guards, all other employees,fixers, and all other supervisors as defined in the Act;a Board-conducted election onApril 7, 1955, anddesignation of the Union by amajority of the employees in the above-described unit as their representative for 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining; and certification of the Union on April 15,1955, as the exclusive representative for the purposes of collective bargaining.TheRespondent denies the appropriateness of the unit as certified.Itwas admitted and I find that the Respondent, a North Carolina corporation,with its principal office and place of business at Altamahaw, North Carolina, manu-factures and sells ladies' hosiery; and that during the past 12 months, a representativeperiod, it has sold and shipped finished products valued at more than $200,000 fromitsAltamahaw plant directly to points located outside the State of North Carolina.I find that the Respondent is engaged in commerce within the meaning of the Act.Itwas also admitted and I find that the Union is a labor organization within themeaning of the Act.On or about April 19, 1955, the Union requested that the Respondent make avail-able to it information concerning rates of pay, wages, hours of employment, andother conditions of employment.On April 29, the Respondent acknowledged theUnion's request and declared:It seems to us that the action of the Labor Board in permitting only knitters tovote in the election recently held here at our Plant, and in denying the rightto vote to all other employees, was wrong in every sense.We must thereforedecline to recognize or deal with your Union as a bargaining agent.There is no issue concerning any request to bargain; the answer admits ,the Union'srequest and the Respondent's refusal.Were greater emphasis or insistence placedon a specific request to negotiate, the Respondent's letter would be an anticipatoryrefusal.'The refusal to supply information such as that requested also constitutesa refusal to bargain.2On or about May 23, 1955, the Respondent instituted certain new knitting ratesand changed certain knitting rates without notice or consultation with the Union.Such changes were bargainable and, unilaterally effected, were in derogation ofRespondent's obligations under the Act .3The Respondent's defense is based on the Board's procedures. I will not presumeto review the Board's finding of an appropriate unit.Accepting the certification,and the refusal to bargain being admitted, I find that.at all times since April 29,1955, the Respondent has, in violation of the Act, refused to bargain with the Unionas the exclusive collective bargaining representative of the employees in an appro-priate unit.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.American Federation of Hosiery Workers, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All of the Respondent's full-fashioned hosiery knitters and helpers or helpertrainees at its Altamahaw, North Carolina, plant, excluding office clerical em-ployees, professional employees, watchmen, guards, all other employees, fixers, andallother supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.3.American Federation of Hosiery Workers, AFL, was on April 29, 1955, and atall times since has been the exclusive bargaining representative within the meaningof Section 9 (a) of the Act, of all employees in the aforesaid unit for the purposesof collective bargaining.4.By refusing to bargain collectively with American Federation of HosieryWorkers, AFL, as the exclusive representative of the employees in the appropriateunit,Glen Raven Knitting Mills, Inc., has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By such refusal to bargain, thereby interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]3Toolcraft Corporation,92 NLRB 655.aWhitin Machine Works,108 NLRB 1537, 1541;Boston Harald-TravelerCorporation,110 NLRB 2097.N L R. B. v. Crompton-Highland Mills, Inc,337 U. S. 217, 233.